Citation Nr: 0305514	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-10 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
January 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The case was previously before the Board in January 2001, at 
which time the claim enumerated on the first page of the 
present decision was remanded for additional evidentiary 
development.  In that decision, the Board also determined 
that new and material evidence had not been submitted with 
which to reopen the claim of entitlement to service 
connection for degenerative disc disease, thoracic and lumbar 
spine.  The record reflects that thereafter, the veteran 
filed to reopen this claim.  In a January 2003 determination, 
the RO determined that new and material evidence had not been 
submitted with which to reopen this claim.  Notification of 
the denial of the claim is of record, and at this point, that 
determination has not been appealed.  


REMAND

The record contains correspondence from the Board to the 
veteran dated in February 2003, asking whether he wished to 
appear for a new hearing before a Board member.  This letter 
explained to the veteran that although he had presented 
testimony at a Board hearing in November 1999, the Board 
member conducting that hearing was no longer employed at the 
Board, and advised him that the law requires that the Board 
member who conducts a hearing on appeal must participate in 
any decision made on appeal.

In correspondence from the veteran received in March 2003, he 
requested a videoconference hearing to be held before a Board 
member.  This request was made in a timely manner.  See 
38 C.F.R. § 20.1304(a) (2002).  Inasmuch as the veteran's 
hearing request was just recently made and received, he has 
not yet been scheduled for his requested hearing.  
Considerations of due process mandate that the Board may not 
proceed with appellate review of the veteran's claims without 
affording him an opportunity for a personal hearing at his 
request.

Therefore, a remand is required for the scheduling of a 
videoconference hearing.  See 38 U.S.C.A. § 7107(b) (West 
Supp. 2002); 38 C.F.R. § 20.700(a) (2002). 

Accordingly, this case is REMANDED for the following:

The RO should take appropriate steps 
in order to schedule the veteran for 
a personal hearing with a Member of 
the Board via videoconference at the 
RO, in accordance with his request.  
Appropriate notification of the 
hearing should be given to the 
veteran, and such notification 
should be documented and associated 
with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Andrew J. Mullen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



